UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7558



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR EDWARD WILLIAMSON, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:02-cr-00324-HMH; 8:05-cv-01494-HMH)


Submitted: December 14, 2006              Decided: December 22, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Edward Williamson, Jr., Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur   Edward     Williamson,     Jr.,    seeks   to   appeal   the

district court’s oral order denying his Fed. R. Civ. P. 60(b)

motion    and   motions   for    access    to   court    reporter’s    records,

discovery, and for appointment of counsel in his underlying 28

U.S.C. § 2255 (2000) action.        The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).      A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have

independently reviewed the record and conclude that Williamson has

not made the requisite showing as his action is a successive § 2255

motion.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.

            Additionally, we construe Williamson’s notice of appeal

and informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.            United States v. Winestock, 340


                                    - 2 -
F.3d 200, 208 (4th Cir. 2003).         In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,      that    would     be    sufficient     to

establish    by    clear     and   convincing        evidence       that,   but    for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.                28 U.S.C. §§ 2244(b)(2), 2255

(2000).     Williamson’s      claims    do     not   satisfy    either      of    these

criteria.    Therefore, we deny authorization to file a successive

§ 2255 motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                            DISMISSED




                                       - 3 -